UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 01-51268
                             Summary Calendar
                         _______________________


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

PABLO ROGELIO BECERRA-LOPEZ, also known as Juan Lopez-Rodriguez,

                                                      Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                Lower Court No. EP-01-CR-758-ALL-DB
_________________________________________________________________

                            September 23, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.


PER CURIAM:*

            Appellant    Becerra    appeals   from   a    41-month   sentence

imposed for his illegal reentry into the United States after having

been previously deported.        See 8 U.S.C. § 1326.        On appeal, the

only issue he raises that is worthy of discussion is whether the

district court and prosecutor committed plain error, respectively,


      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
in jury instructions and closing argument that omitted the standard

of general intent to commit this crime.              Because the errors in

question did not seriously affect the fairness, integrity or public

reputation of judicial proceedings, we affirm.

            Since Becerra made no objection to the now-challenged

instructions and argument, we are constrained by the plain error

standard and will not reverse unless there was an error that is

clear or plain; that affects the defendant’s substantial right; and

that seriously affects the fairness, integrity or public reputation

of judicial proceedings.        United States v. Vasquez, 216 F.3d 456,

459 (5th Cir. 2000).      We will only consider the last prong of the

plain-error test.

            Becerra correctly observes that the crime of illegal

reentry is a general intent offense, which requires proof of wilful

and knowing acts.      The government must prove that a defendant was

knowingly   in   the   United    States     after   having   been    previously

deported.    United States v. Guzman-El Campo, 236 F.3d 233, 238-39

(5th Cir. 2000), cert. denied, 533 U.S. 953 (2001).

            Under the circumstances of this case, the likelihood that

a jury would have accepted Becerra’s defense, i.e. that he didn’t

know he had arrived in the United States, is negligible.

            As   a   citizen    of   Juarez,   Becerra   could      be   presumed

familiar with the bridges running between that city and El Paso.

He crossed the border into the U.S. on a bridge then open only to



                                        2
pedestrians and traffic destined for Mexico.          He was apprehended

near a “penny booth” at least 100 yards north of the American and

Mexican flags and the bright pavement line in the center of the

bridge that mark the actual boundary.            At one point in his

testimony, he admitted he knew the American flag was situated on

the American side of the border.

           Undermining the credibility of his alibi, Becerra had

been twice convicted in the recent past of illegal reentry and

deported yet another time.       The jury was also informed of his prior

conviction for burglary of a vehicle and his use of two different

names in the past.

           It is true that Becerra testified that he was innocently

waiting on the bridge, not knowing that he had crossed the border,

while awaiting his “wife’s” return from shopping in El Paso.           The

account   of   the   arresting   officer   differed   significantly   from

Becerra’s testimony, as he said that Becerra had already reached a

street in El Paso before turning and attempting to flee back across

the bridge after being spotted by the officials. These differences

might have commanded reversal under a harmless error standard of

review.   Where no objection has been made at trial, however, and

where the credibility of Becerra, magnified by his criminal history

and prior immigration violations, is highly suspect, we think it

most unlikely that the jury did not find that he knowingly entered

the United States illegally.       The demanding standard for reversal

on plain error has not been met.

                                     3
The judgment and sentence are AFFIRMED.




                     4